Exhibit 10.70
(NELNET LOGO) [c81830c8183011.gif]
August 4, 2008
Raymond J. Ciarvella
6783 W. Princeton Place
Denver, CO 80235
Dear Ray:
This letter will confirm our discussion and mutual agreement regarding your
separation from permanent full time employment with Nelnet or its subsidiaries
(including 5280 Solutions, LLC and collectively defined here as “Nelnet”) as of
July 15, 2008 (the “Termination Date”). As we have discussed, the terms of our
agreement are as follows, and any prior agreements or arrangements related to
your employment are void.

  1.  
Compensation and Benefits. You will receive the following compensation and
benefits, which exceed amounts Nelnet would otherwise be required to pay you
under our normal policies and procedures or any other law, rule or agreement:

  a.  
In lieu of notice, in lieu of any other monies you may be entitled to, and the
provisions of this Agreement, the amount of four hundred fifty thousand dollars
($450,000), less applicable taxes and other deductions (“Payment”) on or before
August 15, 2008 via direct deposit to your bank account. The Payment includes
any amount you may have been entitled to pursuant to the company’s incentive
program for 2008. The Payment does not include (i) your regular payroll through
the Termination Date; and (ii) all accrued but unused Earned Time Off (ETO) as
of the Termination Date, both of which were paid to you on or about the
Termination Date.

  b.  
You and your dependents will be eligible for health insurance coverage
(including dental and vision coverage if applicable) pursuant to the
Comprehensive Omnibus Budget Reconciliation Act (“COBRA”), based on the coverage
you had in place upon the Termination Date and at your own expense.

  c.  
Effective July 15, 2008, your participation in the Nelnet 401(k) plan and the
Employee Stock Purchase Plan as well as your accrual of ETO, and your disability
insurance and life insurance benefits have ceased in accordance with the
provisions of those plans. Disability and life insurance benefits are
convertible to a personal plan at your option. All restricted shares of Nelnet
Class A Common Stock in your name which had not vested as of July 15, 2008 will
be cancelled.

  d.  
You will receive Nelnet’s standard outplacement and career assistance services
package via Lee Hecht Harrison, at Nelnet’s expense.

  e.  
You have received, without charge, a laptop computer with operating software and
applications substantially similar to the one you were provided while employed
with Nelnet.

  f.  
You will receive reimbursement for pre-approved business expenses (written
approval of Nelnet’s President or Chief Financial Officer is required) which are
incurred on behalf of Nelnet through July 15, 2008, upon submission of the same
and subject to Nelnet’s standard policies for payment of such expenses.

 

 



--------------------------------------------------------------------------------



 



(NELNET LOGO) [c81830c8183011.gif]

  2.  
Waiver of Claims. In consideration of the amounts to be paid to you, you waive
and release Nelnet, Inc. and its employees, agents, officers, directors, and
shareholders, partners and affiliated companies; of and from any claims,
demands, actions, charges, and causes of action, known and unknown, of any kind
whatsoever, including, but not limited to, all matters relating to or arising
out of your employment with and separation from Nelnet and your compensation.
This applies to claims under Title VII of the Civil Rights Act of 1964, as
amended; the Employee Retirement Income Security Act of 1974, as amended; the
Rehabilitation Act of 1973, as amended; the Age Discrimination in Employment Act
of 1967, as amended; Section 1981 of the Civil Rights Act of 1866; Executive
Orders 11246 and 11478; the National Labor Relations Act, as amended; the Fair
Labor Standards Act of 1938, as amended; the Family and Medical Leave Act of
1993; the Equal Pay Act of 1963, as amended, the Older Workers Benefit
Protection Act; the Americans with Disabilities Act; the Civil Rights Act of
1991; and any other law or ordinance, or any other basis of action, up to and
including the date you execute this agreement. You further waive any rights and
release Nelnet from any obligation to pay for any leave benefits of any kind
upon ending of employment, whether accrued or not, including ETO and amounts
pursuant to any incentive program.

  3.  
Other Items

  a.  
Confidentiality and Trade Secrets. This letter is confidential and may not be
disclosed to any other person except as required by law or to your spouse,
accountants or attorneys for legitimate purposes. You possess many trade secrets
of Nelnet, such as customer lists, marketing strategies and financial
information, all of which you must keep confidential at all times unless
disclosure is authorized in writing by Nelnet.

  b.  
Agreement Not to Compete. For a period of twelve (12) months following the
Termination Date, you agree not to engage, either directly or indirectly, in
owning, managing, operating, joining, controlling, being employed by or
participating in any manner in the ownership, management, operation or control
of, or to be connected in any manner with any person, firm, corporation, company
(other than Nelnet), partnership, joint venture or the like which in any way,
either directly or indirectly, is engaged in any activity which is directly or
indirectly competitive with Nelnet, without the prior express written consent
and permission of Nelnet, provided, however, the foregoing does not prevent your
ownership of shareholdings of 1% or less of publicly traded companies.
Notwithstanding the foregoing, the provisions of this paragraph shall only apply
to the products and services offered by or in development at Nelnet (including
5280 Solutions, LLC), and the activities in which Nelnet (including 5280
Solutions, LLC) was engaged as of the Termination Date and with which you were
involved during your employment, all as set forth on Exhibit “A” hereto. This
Agreement shall supersede and terminate any existing employment agreement, oral
or written, between you and Nelnet. The period of your agreement not to compete
shall be extended to include any period of time in which you are or were engaged
in activities constituting a breach of this paragraph and any period of time
required to litigate with respect to such activities, provided such litigation
results in a finding that you were engaged in activities constituting a breach
hereof. You and Nelnet agree that a breach hereof will cause irreparable injury
to Nelnet, and that monetary damage would not provide an adequate remedy for
such breach and that therefore Nelnet may elect to have this paragraph
specifically enforced by any court having equity jurisdiction, without the
requirement of posting bond or other security.

 

 



--------------------------------------------------------------------------------



 



(NELNET LOGO) [c81830c8183011.gif]

  c.  
Nonsolicitation. You will not at any time for a period of twelve (12) months
from and after the Termination Date, directly or indirectly solicit any employee
of Nelnet to leave the employ of their employer.

  d.  
Employment Inquiries. In keeping with our standard policies, Nelnet will answer
external employment-related inquiries by indicating only the position(s) held by
you, your dates of employment, your responsibilities, and a confirmation of your
last salary. Please direct all such inquiries to Nelnet’s People Services
department.

  e.  
Statements. You agree not to make written or oral statements or take any action
directly or indirectly, which you know or reasonably should know to be
disparaging or negative concerning Nelnet, and you agree not to suggest to
anyone that any such statements be made or to urge or influence any person to
make any such statement. You will refrain from expressing any disparaging or
negative opinions concerning your separation from Nelnet, any of Nelnet’s
officers, directors, or employees, or any other matters relative to Nelnet’s
reputation as an employer.

  f.  
Indemnification. As a former corporate officer of Nelnet, Nelnet will continue
to provide you with indemnification relating to events which occurred while you
were a corporate officer, to the fullest extent permitted under applicable law
and Nelnet’s by-laws (including but not limited to any director and officer
liability insurance to the extent provided under Nelnet’s policy).

  g.  
REVIEW AND REVOCATION PERIODS. YOU HAVE TWENTY ONE (21) DAYS FROM JULY 15, 2008
TO REVIEW AND CONSIDER THIS AGREEMENT BEFORE SIGNING IT. YOU ARE ADVISED TO
CONSULT WITH AN ATTORNEY BEFORE SIGNING THIS AGREEMENT. ALSO, YOU MAY REVOKE
THIS AGREEMENT WITHIN SEVEN (7) DAYS OF SIGNING IT, BY DELIVERING A WRITTEN
NOTICE OF REVOCATION TO: EVAN ROTH, 3015 S. PARKER RD. SUITE 400, AURORA, CO
80014. THE AGREEMENT WILL NOT BECOME EFFECTIVE OR ENFORCEABLE AND THE PAYMENTS
AND BENEFITS WILL NOT BE MADE OR BECOME EFFECTIVE UNTIL THE END OF THIS
REVOCATION PERIOD. IF YOU REVOKE THIS AGREEMENT, IT WILL NOT BE EFFECTIVE OR
ENFORCED, AND YOU WILL NOT RECEIVE ANY PAYMENTS HEREUNDER.

  h.  
The terms of this Agreement have been changed from that initially provided to
you on July 15, 2008. The changes were made as a result of negotiations between
you and Nelnet. It is agreed that the changes, whether material or immaterial,
do not restart the running of the 21 day period to review and consider the
Agreement and that the running of the 21 day period shall be deemed to have
started on July 15, 2008.

 

 



--------------------------------------------------------------------------------



 



(NELNET LOGO) [c81830c8183011.gif]

  i.  
In the event you sign this Agreement prior to the 21 day time period, you hereby
state and affirm that: (1) your decision to accept such shortening of time is
knowing and voluntary; (2) your decision to accept such shortening of time was
not induced by Nelnet through fraud or misrepresentation, and (3) your decision
to accept such shortening of time was not induced by Nelnet through a threat to
withdraw or alter the offer prior to the expiration of the 21 day time period,
or by providing different terms to employees who sign the release prior to the
expiration of such time period.

  j.  
This agreement shall be interpreted, construed and enforced in accordance with
the laws of the State of Nebraska.

Ray, thank you for your service to Nelnet. We wish you all the best in the
future. Please sign below to acknowledge your agreement to the terms of this
letter.
Sincerely,
-s- Mike Dunlap [c81830c8183010.gif]
Mike Dunlap,
Chief Executive Officer
Nelnet, Inc.
I have read and understand the terms of my mutual separation agreement from
Nelnet as described above. I am entering into this agreement voluntarily and
have had an opportunity to consult with an attorney before signing this
agreement.

          /s/ Raymond J. Ciarvella           Raymond J. Ciarvella    
 
       

 

 



--------------------------------------------------------------------------------



 



(NELNET LOGO) [c81830c8183011.gif]
EXHIBIT “A”
ACTIVITIES PROTECTED BY NONCOMPETITION AGREEMENT
The following activities, products and services are subject to the agreement of
noncompetition set forth in paragraph 3.b. of the letter agreement to which this
Exhibit “A” is attached.

  1.  
Education loan origination, disbursement, processing and servicing services
    2.  
Computer software systems, programs and applications for origination,
disbursement, processing and servicing of education loans in the United States
and Canada
    3.  
GoHazel
    4.  
GenerationVoice
    5.  
Dynamic Forms
    6.  
Enterprise content management solutions (Dynamic Payables, Dynamic Filer,
UConnect and related offerings)
    7.  
TRACS time tracking
    8.  
Certified Mail
    9.  
Contract Compass
    10.  
Transcript Broker
    11.  
Webmentum
    12.  
Student Manager

 

 